                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RICHARD A. FAHEY,                                       CASE NO. C19-5220-JCC
10                             Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for an award of
16   attorney fees to Plaintiff pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412
17   (Dkt. No. 24). Having thoroughly considered the motion and the relevant record, the Court
18   hereby GRANTS the motion and ORDERS that:
19          Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $6,054.87,
20   subject to any offset allowed under the Treasury Offset Program as described in Astrue v. Ratliff,
21   560 U.S. 586 (2010). (Dkt. No. 24 at 1.) If the U.S. Department of the Treasury determines that
22   Plaintiff’s EAJA fees are not subject to any offset, then the check or checks for EAJA fees shall
23   be made payable to Plaintiff’s attorney, Jeanette Laffoon, based on Plaintiff’s assignment of
24   these amounts to counsel. (Dkt. No. 25-1.) The check or checks shall be mailed to Plaintiff’s
25   counsel at the following address: Jeanette Laffoon, Attorney for Plaintiff, 410-A South Capitol
26   Way, Olympia, WA 98501.


     ORDER
     C19-5220-JCC
     PAGE - 1
 1          DATED this 6th day of March 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-5220-JCC
     PAGE - 2
